DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 21-24, in the reply filed on 5/27/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Shin et al. (US 2019/0295772).

a stacked structure including:
a first metal oxide layer (11, above 22, Fig. 6H and paragraphs 0064-0067);
a second metal oxide layer opposite to the first metal oxide layer (11, below 22, Fig. 6H and paragraphs 0064-0067); and
a metal layer interposed between the first metal oxide layer and the second metal
oxide layer (22, Fig. 6H and paragraphs 0060-0065);
a dielectric material extending through the first metal oxide layer (50, Fig. 6H and paragraphs 0082-0084); and
an electrode via extending through the dielectric material and electrically connected to the metal layer (42, Fig. 6H and paragraphs 0082-0084).

Regarding claim 2, Shin further discloses wherein the dielectric material (50, Fig. 6H) covers a portion of the metal layer (22, Fig. 6H).

Regarding claim 10, Shin further discloses a first redistribution structure (132, 150, Fig. 6H) disposed on and electrically connected to the stacked structure.

Regarding claim 11, Shin further discloses wherein the first redistribution structure includes at least one dielectric layer (150, Fig. 6H) disposed on the first dielectric structure (50, Fig. 6H) and a redistribution layer (132a, Fig. 6H) in contact with the dielectric layer.


Regarding claim 15, Shin further discloses wherein the dielectric material (50, Fig. 6H) covers a portion of the metal layer (22, Fig. 6H).

Regarding claim 16, Shin further discloses wherein the device structure includes a capacitor, a substrate or a package structure (Abstract and paragraphs 0014-0017).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0295772).

Regarding claims 3 and 21, Shin discloses the device structure of claim 1, as mentioned above.  Shin does not explicitly disclose wherein the dielectric 

Regarding claim 14, Shin discloses the device structure of claim 11, as mentioned above.  Shin does not disclose further comprising a first protection layer
covering the dielectric layer of the first redistribution structure, at least one semiconductor element electrically connected to the redistribution layer of the first redistribution structure and an encapsulant disposed on the first protection layer to cover the semiconductor element.  However, such further processing would be considered obvious to one of ordinary skill in the art at the time of filing as such was commonly practiced in the art.

Allowable Subject Matter
Claims 4-9, 12-13 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, there is no teaching or suggestion in the art of record disclosing the device structure of claim 1, wherein the stacked structure further includes


Claims 5-9 and 22-24 depend on claim 4.

	Regarding claim 12, there is no teaching or suggestion in the art of record disclosing the device structure of claim 10, wherein the stacked structure further includes a first electrode structure disposed adjacent to the first metal oxide layer, a first dielectric structure covering the first electrode structure, a second electrode structure disposed adjacent to the second metal oxide layer and a second dielectric structure covering the second electrode structure, and
defines a central through hole extending through the first dielectric structure, the first electrode structure and the first metal oxide layer to expose a portion of the metal layer, the dielectric material is disposed in the central through hole and defines a central opening extending through the dielectric material, the electrode via is disposed in the central opening, the device structure further comprises a second redistribution structure disposed on the second dielectric structure, and


Claim 13 depends on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/27/21